        Case 1:18-cr-00342-BLW Document 59 Filed 01/19/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:18-cr-00342-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 JOHN MARK ALBJERG,

        Defendants.



                               INTRODUCTION

      Before the Court is John Albjerg’s Motion for a 2241(a) Temporary

Restraining Order. Dkt. 54. Albjerg seeks release from FCI Sandstone due to his

health conditions and the COVID-19 pandemic. The Government opposes the

motion. Dkt. 56. On September 21, 2020, Albjerg filed a Motion to Amend as a

Matter of Law. Dkt. 58. He does not identify what or how he wishes to amend, and

the filing is mostly a reply to the Government’s response. Albjerg’s Motion to

Amend, charitably construed, may be a request that the Court consider granting

him compassionate release. After considering the briefing and record, the Court

will deny the motion.




MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cr-00342-BLW Document 59 Filed 01/19/21 Page 2 of 4




                                 BACKGROUND

      Albjerg pled guilty to attempted use of interstate facilities to transmit

information about a minor and possession of child pornography. On September19,

2020, he was sentenced to 78 months incarceration. Dkt. 46. Albjerg was arrested

after contacting an undercover agent, who was posing as a 13-year-old girl. Dkt.

42. Albjerg went to the address provided by the undercover agent with condoms to

have sex with her. After his arrest officers found photos and videos of child

pornography on his cell phone.

      Albjerg is incarcerated at FCI Sandstone, which has 6 inmates and 2 staff

members with active cases of COVID-19. https://www.bop.gov/coronavirus/ (last

accessed January 7, 2021). Albjerg has been incarcerated for approximately 13

months and is scheduled to be released on May 20, 2025. In his motion, Albjerg

states that he attempted to request compassionate release, but prison staff told him

not to try because he would not qualify. Dkt. 54.

      Albjerg is 35 years old, obese, and has Type II Diabetes. These ailments put

him at an increased risk of having severe symptoms if he contracts COVID-19.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last accessed January 7, 2021).




MEMORANDUM DECISION AND ORDER - 2
        Case 1:18-cr-00342-BLW Document 59 Filed 01/19/21 Page 3 of 4




                                     ANALYSIS

      To the extent Albjerg seeks a writ of habeas corpus under 28 U.S.C. § 2241,

the Court does not have jurisdiction to entertain his motion. The Supreme Court

has held that a writ under § 2241 must issue from the court with jurisdiction over

the prisoner’s custodian. Braden v. 30th Judicial Circuit Court of Kentucky, 410

U.S. 484, 494–95 (1973); see also Brown v. U.S., 610 F.2d 672, 677 (9th Cir.

1980). Albjerg is incarcerated in Sandstone, Minnesota. A petition under § 2241

must be filed in the district where defendant is confined, which is the District of

Minnesota, not the District of Idaho.

      Even if Albjerg’s motion is construed as a motion for compassionate release,

it fails. The statute providing for compassionate release, 18 U.S.C. 3582(c)(1)(A),

requires an inmate to exhaust his remedies before filing a motion. The statute

provides, in relevant part, that a court

      [...] upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant's behalf or the lapse of 30
      days from the receipt of such a request by the warden of the
      defendant's facility, whichever is earlier, may reduce the term of
      imprisonment[...]

18 U.S.C. § 3582(c)(1)(A).

      Albjerg has not submitted a request to the Warden of FCI sandstone and

therefore the Court cannot consider his motion. Even if it could, the Court would



MEMORANDUM DECISION AND ORDER - 3
        Case 1:18-cr-00342-BLW Document 59 Filed 01/19/21 Page 4 of 4




deny the motion.

      Before granting compassionate release, the Court is required to consider the

§ 3553(a) factors. § 3582(c)(1)(A). Albjerg has served only 13 months of his 78-

month sentence. The § 3553(a) factors have not changed significantly since

Albjerg was incarcerated and they do not warrant releasing him.

                                    ORDER

      IT IS ORDERED that John Albjerg’s Motion for a 2241(a) Temporary

Restraining Order (Dkt. 54) is DENIED.



                                            DATED: January 19, 2021


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
